Citation Nr: 0636947	
Decision Date: 11/29/06    Archive Date: 12/06/06

DOCKET NO.  04-14 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a bilateral hearing 
loss.


WITNESS AT HEARING ON APPEAL

Appellant and his wife

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel




INTRODUCTION

The veteran had active service from June 1980 to June 1984.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a September 2002 rating decision of the 
Department of Veterans' Affairs (VA), Regional Office (RO), 
which denied entitlement to the benefit sought.  The veteran 
testified at a hearing before a Decision Review Officer (DRO) 
at the RO in September 2004, and a transcript is of record.


FINDINGS OF FACT

A chronic bilateral hearing loss disability resulting from 
service has not been demonstrated.


CONCLUSION OF LAW

A chronic bilateral hearing loss disability was not incurred 
in or aggravated by service, and a sensorineural hearing loss 
disability may not be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103(a), 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309, 3.385 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable RO decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

As noted, in Pelegrini, the U.S. Court of Appeals for 
Veterans Claims held in part that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial RO decision.  In the present case, this 
was done.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.

In a May 2002 letter, the RO informed the veteran of its duty 
to assist him in substantiating his claim under the VCAA, and 
the effect of this duty upon his claim.  The veteran was 
informed of what evidence and information was needed to 
substantiate his claim, as well as the information and 
evidence that VA would obtain in his behalf and what evidence 
and information he could submit.  He was also told that he 
could submit any evidence pertinent to his claim.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
Likewise, it appears that all obtainable evidence identified 
by the veteran relative to his claim has been obtained and 
associated with the claim file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  See also Conway v. Principi, 
353 F.3d 1359, 1374 (2004), holding that the Court of Appeals 
for Veterans Claims must "take due account of the rule of 
prejudicial error."

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  Since the claim for 
service connection is being denied, any such issues are moot.

II.  Applicable laws and regulations

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2006); 
38 C.F.R. § 3.303(a) (2006).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection for a hearing loss disability may be 
granted if the disability results from disease or injury 
incurred in or aggravated by service, or if a sensorineural-
type hearing loss disability was demonstrated to a 
compensable degree within one year thereafter.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309.  
For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000 or 4000 hertz (Hz)is 40 decibels or greater; or 
when the auditory thresholds for at least three of 
frequencies 500, 1000, 2000, 3000 or 4000 Hz are 26 decibels 
or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a).  When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is 'an 
approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

III.  Factual background and analysis

The veteran's service medical records (SMRs) are completely 
silent as to any complaints of, or treatment for, a hearing 
loss problem.  Audiological evaluations performed in October 
1980 and January 1982 were within normal limits, as was the 
April 1984 separation examination.

Private treatment records show that the veteran complained of 
a right ear hearing loss in April 2000.  He stated that it 
had started about 21/2 months before.  A March 2000 audiogram 
had shown normal hearing on the left and a moderately severe 
loss on the right.  An MRI of the brain and head conducted in 
May 2000 was normal.

VA examined the veteran in December 2003.  He stated that he 
had experienced significant noise exposure during service 
while working with guided missiles.  He had been provided 
with ear protection.  After service, he had worked for the 
U.S. Postal Service, on the floor.  He said tat, while there 
was noise, the machines were not excessively loud.  He wore 
no ear protection at the Post Office.  He described having a 
hearing loss over the past 4 to 5 years, with the right being 
worse than the left. 

Upon clinical evaluation, the otologic examination found that 
the tympanic membranes and the auditory canals were normal in 
appearance.  The audiological evaluation found normal hearing 
on the left; the findings on the right were reported as 
invalid.  There was a lack of inter-test consistency on the 
right side, and no agreement between the pure tone threshold 
and speech reception thresholds.  The Stenger test was 
positive.  The diagnosis was normal hearing on the left, and 
non-organic loss on the right.  The examiner stated that 
"[n]onorganic hearing loss could be defined in this 
particular instance as conscious or unconscious effect of the 
individual being tested to exaggerate audiometric 
thresholds."  The examiner then stated that "[b]oth service 
medical records and subsequent civilian medical records would 
indicate that hearing loss was not incurred while on active 
duty in either ear.  Therefore, it is my opinion that the 
veteran's POSSIBLE right ear hearing loss is NOT related to 
military service."

At the DRO hearing,the veteran testified that he had not had 
any trouble with his hearing prior to service.  He said that 
he had worked with guided missiles and had been exposed to 
loud noises as a result.  He denied such exposure after 
service, noting that he had spent most of his time working in 
the office for the Postal Service.  While on active military 
duty, he said that he had had occasional earaches, and had 
never sought any treatment for them.  He commented that he 
cannot hear at all with his right ear, and now has trouble 
with the left.  His wife testified that she had first noticed 
his trouble with hearing as early as 1984 or 1985.

After a careful review of the evidence of record, the Board 
finds that entitlement to service connection for a bilateral 
hearing loss disability has not been established.  The SMRs 
do not show any indication of a hearing loss.  Nor was such a 
loss, whether sensorineural or not, present to a compensable 
degree within one year of his separation from service.  In 
fact, the VA examination in December 2003 expressed doubt 
that a right ear hearing loss even existed, noting that any 
loss was nonorganic in nature, suggesting an exaggeration of 
any complaints.  Moreover, the examiner clearly stated that 
any loss, if present, was not related to the veteran's 
military service.  As a consequence, service connection 
cannot be awarded.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a bilateral hearing loss disability.


ORDER

Entitlement to service connection for a bilateral hearing 
loss is denied.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


